DETAILED ACTION
Reasons for Allowance
.Claims 1-11, 13-18 and 20 are allowed.
Claims 12 and 19 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “wherein a first fillet of the first underfill extends further from the same surface than a second fillet of the second underfill;” in combination with the other elements of the claim.  
Regarding independent claim 8: the prior art didn’t suggest or teach the claimed invention with “wherein a first fillet of the first underfill extends further from the same surface of the first package component than a second fillet of the second
underfill;” in combination with the other elements of the claim.  
Regarding independent claim 14: the prior art didn’t suggest or teach the claimed invention with “the interfacing material extends continuously from the second portion to the surface of the package substrate.
contacting a solder region to the surface of the package substrate, the solder region extends further from the surface of the package substrate than the second heat
dissipation feature.” in combination with the other elements of the claim.
Dependent claims 2-7, 9-11, 13, 15-18 and 20 are allowed by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815